Citation Nr: 1643521	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-25 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his bilateral hearing loss disability was caused by acoustic trauma during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is also an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

II.  Bilateral Hearing Loss

The Veteran's available service treatment records are negative for any indication of hearing loss for VA purposes.  The Veteran's DD Form 214 stated the Veteran's military specialty was equivalent to a civilian ordnance mechanic.  The Veteran contends that he was exposed to acoustic trauma during his active service by way of working near heavy weaponry.  See, August 2011 notice of disagreement and September 2013 VA Form 9.  In light of the Veteran's service experience the Board finds that the Veteran's service experiences are consistent with sustaining acoustic trauma in service, thus, noise exposure in service is conceded.  38 U.S.C.A. § 1154 (a), (b). 

The Veteran's service treatment records include a December 1966 report of medical history in which he denied ear trouble, ringing ears, and hearing loss.  

The Veteran received a December 1966 enlistment audiological examination.  As a preliminary matter, the Board notes that the audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in-service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the Veteran's December 1966 enlistment examination, performed prior to November 1, 1967, was performed pursuant to the ASA standards.  

The December 1966 enlistment audiological examination revealed audiometic results as follows (the ASA results are adjusited to the modern ISO standard, the results of which are listed in paratheses):





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
0 (10)

10 (15)
LEFT
0 (15)
-5 (5)
0 (10)

20 (25)

Testing at 3000 hertz was not performed.  

The Veteran's service treatment records contain a May 1969 separation audiological examination.  As this examination was performed after November 1, 1967, the Board assumes it was performed prusuant to the modern ISO standards.  The May 1969 enlistment audiological examination revealed audiometic results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15
  
The Veteran's seperation exmaination showed a 15 decible decrease in hearing ability in the Veteran's right ear at 1000 hertz and a 5 decibel decrease at 2000 hertz.  The Veteran's left ear showed a 10 decible decrease in hearing ability at 1000 hertz, a 5 decibel decrease at 2000 hertz, and a 10 decibel increase at 4000 hertz.  

The Veteran was provided with an August 2010 VA examination.  The examiner noted the Veteran reported in-service acoustic trauma and current symptoms of not being able to hear what people are saying when background noise was present.  The Veteran presented with hearing loss for VA purposes.  The examiner diagnosed the Veteran with bilateral hearing loss and noted subjective factors of post-service employment as an auto mechanic and an objective factor of his in-service military acoustic trauma.  The examiner concluded that the Veteran had tinnitus which was at least as likely as not associated with hearing loss.  The examiner concluded that the Veteran's tinnitus was etiologically related to his active service because the Veteran's in-service noise exposure as a gun director likely started his tinnitus.  However, the examiner concluded that the Veteran's hearing loss was not etiologically related to his active service because the Veteran did not present with hearing loss at the time of his separation from active service.   

The Board finds that while the August 2010 VA examiner provided a negative nexus opinion as to bilateral hearing loss the examination taken as a whole indicates a positive nexus between the Veterans' bilateral hearing loss and in-service acoustic trauma.  

The August 2010 VA examiner noted that an objective factor of the Veteran's hearing loss was his in-service acoustic trauma and the subjective factors included his post-service employment as a mechanic.  The Board notes, that service connection does not require that an in service event be the sole cause of a disability, but can be a contributing cause.  Additionally, the examiner noted that the Veteran's tinnitus was associated with his hearing loss and his in-service acoustic trauma.  Therefore, because the Veteran's tinnitus is etiologically related to his hearing loss, and his tinnitus is etiologically related to his active service, the Board finds his hearing loss is etiologically related to his active service.  Moreover it appears that the VA examiner based his negative nexus opinion solely on the basis of the Veteran's lack of in-service hearing loss for VA purposes.  However, the Board notes VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra.
  
Thus, when taken together, the August 2010 VA examiner's assertions that the Veteran's active service is a contributing factor to his hearing loss and that the Veteran's tinnitus is etiologically related to his active service and bilateral hearing loss, indicate a positive nexus between the Veteran's bilateral hearing loss to his active service.  

The Veteran has repeatedly and consistently stated that his hearing had gradually declined after in-service noise exposure.  See, August 2011 notice of disagreement and September 2013 VA Form 9.  Lay persons are competent to testify to matters of which they have firsthand knowledge (i.e., experiencing a decreased ability to hear).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's lay statements are competent credible evidence of in-service noise exposure and continuity of symptomatology since service.  

In this case, the Board finds that the credible evidence is at least in equipoise with regard to the Veteran's claims for service connection for bilateral hearing loss and therefore, the Board finds that service connection should be awarded.  For one, it has been conceded that the Veteran suffered from acoustic trauma during his active service.  Next, the Board finds the Veteran's lay statements that he has suffered from hearing loss during service to be credible because it is consistent with his service experiences.  The August 2010 VA opinion supports the Veteran's claim in that they agree that the Veteran's in-service noise exposure is a contributing factor of his bilateral hearing loss disability.    

Thus, when weighing the credible and competent evidence of record, the Board finds that the medical evidence does not sufficiently rule out the possibility of hearing loss incurred in service.  Accordingly, the Board finds that in resolving all benefit of the doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  In this case, there is evidence of a current disability, and the Veteran has provided competent and credible statements of service incurrence and continuity of symptomatology since service.  Accordingly, service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


